FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO. 8 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 29th day of May,
2014, the cause upon appeal to revise or reverse your judgment between

BORDER STATES ELECTRIC                                                         Appellant,
SUPPLY OF TEXAS, INC.,
                                            v.
COAST TO COAST ELECTRIC, LLC,                                                  Appellees.
ENRIQUEZ ENTERPRISES, INC.,
GILBERT ENRIQUEZ, JAIME
ENRIQUEZ AND CARLOS
MENDIOLA
CAUSE NO. 13-13-00118-CV                                         (Tr.Ct.No. CL-08-1836-H)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,
concludes the judgment of the trial court should be affirmed in part and reversed in part,
and the case should be remanded to the trial court. The Court orders the judgment of
the trial court AFFIRMED IN PART and REVERSED IN PART, and the case is
REMANDED for further proceedings consistent with its opinion. Costs of the appeal are
adjudged against the party incurring the same.

We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 9th day of January, 2015.




                                                 Dorian E. Ramirez, CLERK